DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's AF submission filed on 7/27/20 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/27/20 have been fully considered but they are not persuasive. Applicant argues that Rakos does not include a description of the tapered portion including compressed bent fibrils or that the House reference has differences in the properties along the length. However, the examiner notes both references disclose tubes or implantable articles are made of ePTFE and it must be noted that a material possesses its inherent property and thus all portions of an article would possess the same property. There is no evidence in the claims why the prior art materials would not inherently possess the same characteristics as claimed. MPEP 2114 states when an inherent characteristic or property is possessed by the prior art material it is the . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18,20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 18,21,22,27 it is not evident what establishes the resulting difference in property recited as “rapid recovery” because all the claims define is a difference in structural shape or configuration by reciting a “tapered length portion” and “first and second length portions” with different diameters. However, there is no evidence or implication as to how this difference in “rapid recovery property” is established because the 1) the same material is used to make the “implantable article” of the claims
2) claims 18,21,22,27 only recite the “tapered length portion comprises a multiplicity of compressed bent fibrils” 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18,20-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rakos et al. (2005/0240261) in view of House et al. (4877661). Rakos et al. show (Fig. 17)  an implantable article defined as a tube with a first length portion having a first diameter and a second length portion having a second diameter and a tapered length portion between the first length portion and the second length portion. It can also be seen that the tapered length portion between the first and second ends has a shorter length than the two end portions. Rakos et al. disclose the article is made of ePTFE, paragraph 86. It is inherent that the tapered length portion comprises a multiplicity of bent fibrils as the size of the tube changes and thus the fibrils are caused to bend going from the different diameters portions. In addition, Rakos discloses (paragraph 20) that the article is crimped which would cause bent fibrils and thus the tube can have bent fibrils. Since the implantable article defined as a ePTFE tube is constructed of the same material and has the same structure as claimed it is inherent the prior art device must possess the same material properties of having a rapid recovery property that is different than the first length portion or different diameter sections having also a different length. Further it can be construed the device of Rakos possesses the rapid recovery property as explained in paragraph 87 since the device has elasticity to return to its . 
Regarding claims 25,31 it can be seen (Fig. 17) since the tapered length portion changes diameter from one end to the other it can be construed it has a uniform, frustoconical shape. With respect to claims 26,32,33 it can be construed that the tapered length portion has a rapid recovery property greater than the rapid recovery property of the first length portion due to the change in diameter at its ends, see paragraph 76. With respect to claims 24,30 Rakos et al. is explained supra. However, Rakos et al. did not explicitly detail the tapered length portion having a non-uniform shape. Rakos et al. did disclose any shape could be designed for the tapered portion, paragraph 76. It would have been obvious to one of ordinary skill in the art to change the shape to match the anatomy of which can be non-uniform in cross-section. A change in shape only involves routine skill in the art and since the Applicant provides no .
Claims 18,20-33 are rejected under 35 U.S.C. 103 as being unpatentable over House et al. (4877661) in view of Rakos et al. “281. House et al. disclose (col. 2, lines 55-58) an ePTFE tube that comprises a multiplicity of bent fibrils (col. 1, lines 64,65). House et al. further disclose implantable articles can be constructed with compressed fibrils of the ePTFE material, col. 3, lines 32-42. However, House et al. did not explicitly disclose the tube having a first length portion having a first diameter and a second length portion having a second diameter along with a tapered length portion between the first length portion and the second length portion, Rakos et al. teach (Fig. 17) an implantable ePTFE tube having a first length portion having a first diameter and a second length portion having a second diameter along with a tapered length portion between the first length portion and the second length portion. It would have been obvious to one of ordinary skill in the art to utilize a tapered tube as taught by Rakes et al. with the material! of House et al. such that it provides the ability of the surgeon to place in vessels that converge into smaller vessels within the body, see paragraph 78 of Rakos. Regarding claims 20,25,31 it can be seen Rakos teaches (Fig, 17) a uniform, frustoconical shape tube. It is noted that Rakos also states (paragraph 76) the materials can be varied in properties. With respect to claims 18,21,26,32,33, it would have been obvious to one of ordinary skill in the art to have the rapid recovery property material of the tube of House be greater for the tapered length portion per the modification with Rakos than a first length portion since it would only involve routine skill in the art and . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799